Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-23) in the reply filed on August 1, 2022 is acknowledged. Non-elected claims 24-37 are withdrawn from further consideration. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 2-3 of claim 1, the phrase “a step for subjecting the sample that can be obtained from step (i)” is indefinite since “that can be obtained” does not make it clear that step (i) of the method actually has to be performed. This phrase should be changed to –a step for subjecting the sample that is obtained from step (i)—so as to positively indicate that step (i) of the method does occur.  
On line 1 of claim 2, the phrase “the ultrafiltration filter” lacks antecedent basis.
On line 1 of claim 5, the phrase “the anion exchanger” lacks antecedent basis. 
On lines 2-3 of claim 8, the phrase “the presence” lacks antecedent basis. 
On line 2 of claim 9, the phrase “the column condition” lacks antecedent basis and is indefinite since it is not clear what condition this refers to. Does this phrase mean a certain pH range that the anion exchange column chromatography is performed at? In addition, claim 9 is indefinite since it is not clear how a column condition of the anion exchange column chromatography can be “performed at a pH of the neutral range” as this does not make proper sense. It is suggested to amend claim 9 to recite that the anion exchange column chromatography is performed at a neutral pH. 
On line 2 of claim 10, the phrase “the column condition” lacks antecedent basis and is indefinite since it is not clear what condition this refers to. Does this phrase mean a certain pH range that the anion exchange column chromatography is performed at? In addition, claim 10 is indefinite since it is not clear how a column condition of the anion exchange column chromatography can be “performed at a pH of 7.2 to pH 7.7” as this does not make proper sense. It is suggested to amend claim 10 to recite that the anion exchange column chromatography is performed at a pH of 7.2 to pH 7.7. 
On line 3 of claim 11, the phrases “the zeta potential” and “the eluate” lack antecedent basis.
On lines 3-4 of claim 12, the phrase “the supernatant” lacks antecedent basis. On line 6 of claim 12, the phrase “the concentrated liquid” lacks antecedent basis. 
On lines 1-2 of claim 14, the phrase “the ultrafiltration filter” lacks antecedent basis.
On lines 1-2 of claim 15, the phrase “the ultrafiltration filter” lacks antecedent basis.
On lines 1-2 of claim 16, the phrase “the tangential flow filter” lacks antecedent basis since claim 16 depends from claim 12, and claim 12 does not positively recite a tangential flow filter. In order for this phrase to have proper antecedent basis in claim 16, claim 16 should depend from claim 14.
On line 1 of claim 17, the phrase “the anion exchanger” lacks antecedent basis. 
On line 3 of claim 20, the phrase “the presence” lacks antecedent basis. 
On line 2 of claim 21, the phrase “the column condition” lacks antecedent basis and is indefinite since it is not clear what condition this refers to. Does this phrase mean a certain pH range that the anion exchange column chromatography is performed at? In addition, claim 21 is indefinite since it is not clear how a column condition of the anion exchange column chromatography can be “performed at a pH of the neutral region” as this does not make proper sense. It is suggested to amend claim 21 to recite that the anion exchange column chromatography is performed at a neutral pH. 
On line 2 of claim 22, the phrase “the column condition” lacks antecedent basis and is indefinite since it is not clear what condition this refers to. Does this phrase mean a certain pH range that the anion exchange column chromatography is performed at? In addition, claim 22 is indefinite since it is not clear how a column condition of the anion exchange column chromatography can be “performed at a pH of 7.2 to pH 7.7” as this does not make proper sense. It is suggested to amend claim 10 to recite that the anion exchange column chromatography is performed at a pH of 7.2 to pH 7.7. 
On line 3 of claim 23, the phrases “the zeta potential” and “the eluate” lack antecedent basis.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-10, 12-14, 16 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhellin et al (US 6,899,863).
Dhellin et al teach of a method for producing membrane vesicles known as exosomes from a biological sample obtained from a subject, such as from a cell supernatant or cell lysate. The method comprises an enrichment step for preparing a sample enriched in exosomes followed by a step in which the enriched sample is treated by anion exchange column chromatography (claims 1 and 12). Dhellin et al teach that the enrichment step can comprise one or more of centrifugation and/or ultrafiltration of the biological sample (claims 1 and 12). An initial centrifugation of the sample serves to remove cells and cell debris from the sample, and also serves to concentrate the sample (claim 12). In particular, Dhellin et al teach that the sample can be first centrifuged at about 10,000 x g (claim 13). A supernatant resulting from the centrifugation can then be subjected to ultrafiltration, which serves to both concentrate the supernatant and perform an initial purification of the exosomes in the supernatant (claims 1 and 12). Preferably, the supernatant is subjected to tangential ultrafiltration using a tangential flow filter (claims 2 and 14). Dhellin et al teach that the tangential flow filter used in the method has a nominal molecular weight cutoff (MWCO) of between 300 and 1000 kDa, which includes a value of 750 kDa (claims 4 and 16). Dhellin et al teach that the anion exchange column chromatography is performed in the presence of a buffer containing 150 mM (i.e. 0.15 M) of NaCl at a pH of 7 (i.e. neutral) (claims 8-10 and 20-22). Dhellin et also teach that the anion exchange column chromatography may be performed using either a weak or a strong anion exchanger. See lines 4-24 in column 1, lines 23-62 in column 2, lines 7-32 and 59-64 in column 3, lines 42-67 in column 4, lines 1-67 in column 5, lines 1-5 and 25-56 in column 6, lines 32-44 in column 14, lines 1-17 in column 16 and lines 35-46 in column 17, and the claims in Dhellin et al. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5-7, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhellin et al (US 6,899,863). For a teaching of Dhellin et al, see previous paragraphs in this Office action. 
Dhellin et al fail to specifically teach that the tangential flow filter used in the ultrafiltration of the biological sample containing exosomes has a filter pore size of about 0.06 µm to about 0.07 µm. Dhellin et al also fail to teach that the anion exchanger used in the step of anion exchange column chromatography is a weakly basic anion exchanger that retains selectivity based on both hydrophobic interactions and hydrophobic binding formation, and that has a phenyl group, an amide bond and a carboxyl group. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a tangential flow filter in the ultrafiltration step of the method for producing exosomes taught by Dhellin et al that has a filter pore size of about 0.06 µm to about 0.07 µm since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges for a result effective parameter, such as the size of pores in a tangential flow filter, using routine experimentation, and one of ordinary skill in the art would adjust the size of the pores of the tangential flow filter used in the method taught by Dhellin et al in accordance with a desired size of the exosomes to be produced in the method and a size of contaminants to be removed from the sample. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an anion exchanger in the step of anion exchange column chromatography taught by Dhellin et al which is a weakly basic anion exchanger that retains selectivity based on both hydrophobic interactions and hydrophobic binding formation, and that has a phenyl group, an amide bond and a carboxyl group, since Dhellin et al teach that the anion exchanger used in the step of anion exchange column chromatography may be either a weak or a strong anion exchanger, and one of ordinary skill in the art would be expected to use routine experimentation to choose a weak anion exchanger in the method having the appropriate chemistry and chemical properties to selectively remove specific unwanted substances in the biological sample containing exosomes. 
Claim(s) 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhellin et al (US 6,899,863) in view of Mazed et al (US 2016/0004298). For a teaching of Dhellin et al, see previous paragraphs in this Office action. Dhellin et al fail to teach that a zeta potential of an eluate of the anion exchange column chromatography is measured in the method. 
Mazed et al teach that exosomes can be isolated from a biological sample using techniques such as ultracentrifugation and filtration. Mazed et al also teach that relevant properties of an exosome or microvesicle include its size, size distribution, density, morphology, composition and zeta potential. See paragraphs 0800-0803 in Mazed et al. 
Based upon the combination of Dhellin et al and Mazed et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the zeta potential of an eluate of the anion exchange column chromatography taught by Dhellin et al since the eluate of the anion exchange column chromatography disclosed by Dhellin et al contains purified exosomes, and Mazed et al teach that a zeta potential of exosomes is a relevant property of exosomes to be measured. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Lim (US 2014/0004601) who teach of a method for purifying exosomes using ultrafiltration and an anion exchange spin column (see paragraph 0073 of Lim); Noyes et al (WO 2020/191369) who teach of a method for preparing extracellular vesicles comprising both ultrafiltration and anion exchange chromatography; Spetzler et al (US 2013/0178383) who teach of a vesicle isolation method; and Seo et al (article from the Journal of Extracellular Vesicles, vol. 11, no. 3, article no. e12205, March 222, pages 1-18) who teach of a method for producing exosomes substantially as claimed; however, the article to Seo et al is not prior art against the instant claims since it was published after the effective filing date of the instant application. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 17, 2022